Case 1:15-cr-00637-KAM Document 715 Filed 08/02/19 Page 1 of 1 PagelD #: 23768
BRAFMAN & ASSOCIATES, P.C.

ATTORNEYS AT LAW
767 THIRD AVENUE, 26TH FLOOR
NEW YORK, NEW YORK IOOI7
TELEPHONE: (212) 750-7800
FACSIMILE: (212) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M. BAKER JOSHUA D. KIRSHNER
OF COUNSEL JACOB KAPLAN
MARC A. AGNIFILO TENY R. GERAGOS
OF COUNSEL ADMITTED IN NY & CA
STUART GOLD
August 2, 2019
VIA ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Martin Shkreli, Crim. No. 15-637 (KAM)

Dear Judge Matsumoto,

We write in response to the government’s request that the Court order the release of funds
currently held in the Court Registry Investment System (“CRIS”). (Docket #714).

We respectfully request that the Court deny the government’s request to disburse and apply
the funds currently held in the CRIS account because Mr. Shkreli has not yet exhausted his right
to appeal his conviction. Mr. Shkreli will be filing a petition for Certiorari to the United States
Supreme Court seeking permission to appeal the Second Circuit’s decision affirming his
conviction.

Should the Court have any questions, we stand ready to assist and we thank the Court for
its continuing courtesy in this and all other matters.

 

ce: All Counsel (via ECF)
